ORDER
This matter having come on for consideration, and it appearing to the court that:
*15081. By amended judgment entered herein on August 12, 1985, (a) defendant Bandera Drilling Co., Inc., was enjoined and restrained from withholding payment of overtime compensation in the total amount of $89,919.01 which the Court found was due under the Fair Labor Standards Act to defendant’s employees, (b) defendant was ordered to deliver to plaintiff, within thirty (30) days from entry of judgment, a cashier’s or certified check payable to “Employment Standards Administration — Labor” in the amount of $39,919.01, and (c) plaintiff was ordered to deliver the proceeds thereof to defendant’s employees.
2. Plaintiff has not received payment in any amount from defendant.
3. Defendant has failed to prove “plainly and unmistakably” its financial inability to comply with the amended judgment entered on August 12, 1985. Hodgson v. Hotard, 436 F.2d 1110 (5th Cir.1971).
4. Defendant is financially able to make monthly payments in the amount of $500.00, and consequently is in civil contempt of court.
It is therefore ORDERED that defendant shall purge itself of its civil contempt of court by delivering to plaintiff on or before the first day of November, 1987, and on or before each succeeding month thereafter, a cashier’s check payable to “Employment Standards Administration— Labor” in the' amount of $500.00 until the entire amount of $39,919.01 has been paid, failure to pay any installment on or before the first day of each month as called for will be grounds for the equitable proceedings for contempt including the appointment of receiver.